Citation Nr: 1643348	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO. 11-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for sinusitis. 

3. Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and sleep walking. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the May 2011 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in March 2016. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2009 regarding his migraine headaches. While the VA examiner provided an assessment of the severity of the headache disability, he did not provide an opinion regarding the likely etiology of the headache disability in relation to the Veteran's active service. Accordingly, a new VA examination with etiological opinion is needed. 

Regarding the claimed sinusitis and sleep disorder, the Veteran has not been afforded a VA examination. As the service entrance examination report does not reflect the presence of a pre-existing disability, the Veteran is presumed sound at service entrance. While the Veteran reported symptoms of these disabilities at service separation, there is evidence that suggests that these disabilities may have pre-existed service. Additionally, it is unclear whether these disabilities were aggravated beyond their natural progression due to service. Therefore, VA examinations are needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file. 

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's migraine headaches. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's migraine headache condition clearly and unmistakably (i.e., through undebatable factual and medical evidence) exist prior to service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's migraine headache condition clearly and unmistakably existed prior to service, was the migraine headache condition also clearly and unmistakably not aggravated (i.e., not permanently worsened) by service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

c. If clear and mistakable evidence HAS NOT BEEN SHOWN that BOTH the Veteran's migraine headache condition existed prior to service AND was not aggravated by service, the Veteran is presumed sound at service entrance. In that case, the VA examiner must opine as to:

Whether the Veteran's migraine headache condition had its onset during service or is otherwise related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*In the July 1972 Report of Medical History form, the Veteran reported symptoms of frequent or recurrent headaches. The service physician indicated these symptoms were not significant.

*Upon the July 1972 service entrance examination, the service physician indicated no current disabilities or defects. 

*Service treatment records dated between January and April 1973 reflect treatment for headaches. 

*In the July 1975 Report of Medical History form, the Veteran reported symptoms of frequent or recurrent headaches. 

*Upon the July 1975 service separation examination, the service physician indicated no current disabilities or defects.

*In his August 2008 claim of benefits, the Veteran indicated that his migraine headaches began during service, in March 1973. 

*Upon VA examination in January 2009, the Veteran reported that his migraine headaches began during service. He reported current symptoms of severe head pain, nausea, an inability to concentrate, photophobia, and phonophobia; he reported a frequency of one headache per month with symptoms lasting approximately one day. The VA examiner did not provide an opinion regarding etiology.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's sinusitis. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's sinusitis clearly and unmistakably (i.e., through undebatable factual and medical evidence) exist prior to service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's sinusitis clearly and unmistakably existed prior to service, was the sinusitis also clearly and unmistakably not aggravated (i.e., not permanently worsened) by service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

c. If clear and mistakable evidence HAS NOT BEEN SHOWN that BOTH the Veteran's sinusitis existed prior to service AND was not aggravated by service, the Veteran is presumed sound at service entrance. In that case, the VA examiner must opine as to:

Whether the Veteran's sinusitis had its onset during service or is otherwise related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*In the July 1972 Report of Medical History form, the Veteran reported symptoms of sinusitis. The service physician indicated these symptoms were not significant.

*Upon the July 1972 service entrance examination, the service physician noted a normal sinus examination and indicated no current disabilities or defects.

*In the July 1975 Report of Medical History form, the Veteran reported symptoms of ear, nose, or throat trouble. 

*Upon the July 1975 service separation examination, the service physician noted a normal sinus examination and indicated no current disabilities or defects.

*In his August 2008 claim of benefits, the Veteran indicated that his sinusitis began in July 1972. 

*Private medical records note a diagnosis of sinusitis. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of any diagnosed sleep disorder. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should identify by diagnosis all sleep disorders experienced by the Veteran during the appeal period (August 2008 to present). For each diagnosis provided, the VA examiner should provide the following opinions:

a. Did the Veteran's sleep disorder clearly and unmistakably (i.e., through undebatable factual and medical evidence) exist prior to service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's sleep disorder clearly and unmistakably existed prior to service, was the sleep disorder also clearly and unmistakably not aggravated (i.e., not permanently worsened) by service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

c. If clear and mistakable evidence HAS NOT BEEN SHOWN that BOTH the Veteran's sleep disorder existed prior to service AND was not aggravated by service, the Veteran is presumed sound at service entrance. In that case, the VA examiner must opine as to:

Whether the Veteran's sleep disorder had its onset during service or is otherwise related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*In the July 1972 Report of Medical History form, the Veteran reported symptoms of sleepwalking. The service physician indicated these symptoms were not significant. 

*Upon the July 1972 service entrance examination, the service physician indicated no current disabilities or defects.

*In the July 1975 Report of Medical History form, the Veteran endorsed symptoms of frequent difficulty sleeping. 

*Upon the July 1975 service separation examination, the service physician indicated no current disabilities or defects.

*In his August 2008 claim of benefits, the Veteran indicated that his sleep disorder began in July 1972. The Veteran also separately claimed sleepwalking (somnambulism). 

*Private medical records note a diagnosis of severe obstructive sleep apnea, status post failed uvulopalatopharyngoplasty in November 1998. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

6. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




